DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " a polymer layer on the chip and the molding compound; a first interconnect structure buried the polymer layers;”.  There is insufficient antecedent basis for “the polymer layers”. In addition the claim appears to be missing additional wording for “a first interconnect structure buried the polymer layers”. For purposes of examination, Examiner presumes the claims should be read as “a first interconnect structure buried beneath the polymer layer”, “the polymer layer” being a reference to layer 210 of Applicant’s Fig. 11.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,971,441. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference in claim language is not patentably significant. Below, the pending claims are matched to their equivalent in the cited patent. The patented language is italicized.

Pending Claim 1 recites a package comprising:
a chip and a molding compound adjacent to each other;
a polymer layer on the chip and the molding compound;
Patented Claim 1 recites a package comprising:
a chip and a molding compound adjacent to each other;
a first polymer layer and a second polymer layer that are stacked on the chip and the molding compound,

a first interconnect structure buried beneath the polymer layer
a first interconnect structure between the first and second polymer layers;

a capacitor on the polymer layer and protruding into the polymer layer to the first interconnect structure, wherein the capacitor comprises a lower electrode, a dielectric layer overlying the lower electrode, and an upper electrode overlying the dielectric layer;
a capacitor on the second polymer layer and protruding through the second polymer layer to the first interconnect structure, wherein the capacitor comprises a lower electrode, a dielectric layer overlying the lower electrode, and an upper electrode overlying the dielectric layer;

a conductive barrier layer overlying and independent of the upper electrode;
a barrier layer overlying and independent of the upper electrode, wherein the barrier layer is conductive;

a metal layer overlying the conductive barrier layer, wherein the capacitor, the conductive barrier layer, and the metal layer share a common width;
a metal layer overlying the barrier layer, wherein the capacitor, the barrier layer, and the metal layer collectively define a first common sidewall and collectively define a second common sidewall on an opposite side of the capacitor as the first common sidewall;

an isolation coating covering the polymer layers and the metal layer; and
an isolation coating covering the first and second polymer layers and the metal layer, wherein the isolation coating directly contacts a top surface of the metal layer continuously from the first common sidewall to the second common sidewall; and

a conductive bump in an opening defined by the isolation coating and level with the capacitor.
a conductive bump in an opening defined by the isolation coating and level with the capacitor.
The patented claim language differs from the pending application by requiring a second polymer layer and for the isolation coating to directly contact a top surface of the metal layer continuously from the first common sidewall to the second common sidewall. Having multiple polymer layers is obvious for an interconnection structure. Additionally, forming the isolation coating to directly contact all exposed surfaces of the metal layer would have been obvious in order to “coat” the metal layer. 

For brevity, the dependent claims are matched to the patented claims without repetition of the claim language.
Pending Claim 2 is unpatentable in view of patented Claim 1.
Pending Claim 3 is unpatentable in view of patented Claim 1.
Pending Claim 4 is unpatentable in view of patented Claim 3.
Pending Claim 5 is unpatentable in view of patented Claim 4.
Pending Claim 6 is unpatentable in view of patented Claim 7.
Pending Claim 7 is unpatentable in view of patented Claim 8.

Pending Claim 8 recites a package comprising:
a chip and a molding compound that neighbor, wherein the chip comprises a first pad;
Patented Claim 16 recites a package comprising: 
a chip and a molding compound that neighbor, wherein the chip comprises a first pad and a first via overlying the first pad, and wherein the first via extends upward from the first pad to a top surface of the first via that is level with a top surface of the molding compound;

a first polymer layer overlying the chip and the molding compound;
a first polymer layer and a second polymer layer that are stacked on the chip and the molding compound, wherein the second polymer layer overlies the first polymer layer; 

a first interconnect structure overlying the first polymer layer;
a first interconnect structure between the first and second polymer layers, 

a capacitor over and partially defined by the first interconnect structure, wherein the capacitor comprises a dielectric layer overlying the first interconnect structure and further comprises a via structure extending through the first polymer layer to proximate the first pad, and wherein a top of the dielectric layer is sunken at the via structure;
wherein the first interconnect structure overlies a top surface of the first polymer layer and has a protrusion protruding downward through the first polymer layer to directly contact the top surface of the first via; 
a dielectric layer overlying and directly on the first interconnect structure; and 
an electrode overlying and directly on the dielectric layer, 
wherein the dielectric layer and the electrode overhang the top surface of the first polymer layer and protrude downward at the protrusion of the first interconnect structure, and 
wherein the dielectric layer, the electrode, and the protrusion of the first interconnect structure define a capacitor.

a second polymer layer overlying the capacitor and the first polymer layer; and
a first polymer layer and a second polymer layer that are stacked on the chip and the molding compound, wherein the second polymer layer overlies the first polymer layer;

a first contact extending from the via structure to the first pad.
a chip and a molding compound that neighbor, wherein the chip comprises a first pad and a first via overlying the first pad, and wherein the first via extends upward from the first pad to a top surface of the first via that is level with a top surface of the molding compound;

The pending claim differs little from the patented claim in substance. Elements are merely reworded such as the capacitor being “sunken” in the pending application whereas the capacitor “protrudes” into the first polymer layer in the cited patent. The chip has a first pad and a first via in the cited patent but has a first pad and a first contact in the pending application. The reworded elements are not patentably distinct from each other. 

For brevity, the dependent claims are matched to the patented claims without repetition of the claim language.
Pending Claim 9 is unpatentable in view of patented Claim 18.
Pending Claim 10 is obvious in view of patented Claim 16 since V-shaped via profiles allow for easier deposition of interconnection structures.
Pending Claim 11 is unpatentable in view of patented Claim 17.
Pending Claim 12 is unpatentable in view of patented Claim 18.
Pending Claim 13 is unpatentable in view of patented Claim 19.
Pending Claim 14 is unpatentable in view of patented Claim 20.

Pending Claim 15 recites a package comprising:
a chip and a molding compound that neighbor, wherein the chip comprises a first pad and a first via extending upward from the first pad;
Patented Claim 16 recites a package comprising: 
a chip and a molding compound that neighbor, wherein the chip comprises a first pad and a first via overlying the first pad, and wherein the first via extends upward from the first pad to a top surface of the first via that is level with a top surface of the molding compound; 

a first polymer layer and a second polymer layer that are stacked on the chip and the molding compound, wherein the second polymer layer overlies the first polymer layer;
a first polymer layer and a second polymer layer that are stacked on the chip and the molding compound, wherein the second polymer layer overlies the first polymer layer; 

a first interconnect structure between the first and second polymer layers; and
a first interconnect structure between the first and second polymer layers…;

a capacitor between the first and second polymer layers, wherein the capacitor overlies the first polymer layer and comprises a bottom electrode defined by the first interconnect structure, and wherein the capacitor has a protrusion protruding through the first polymer layer to the first via and further has a top surface depressed at the protrusion.
wherein the first interconnect structure overlies a top surface of the first polymer layer and has a protrusion protruding downward through the first polymer layer to directly contact the top surface of the first via; 
a dielectric layer overlying and directly on the first interconnect structure; and an electrode overlying and directly on the dielectric layer, 
wherein the dielectric layer and the electrode overhang the top surface of the first polymer layer and protrude downward at the protrusion of the first interconnect structure, and 
wherein the dielectric layer, the electrode, and the protrusion of the first interconnect structure define a capacitor.

The pending claim differs little from the patented claim in substance. The patented claim requires the via be level with the molding compound. The pending claim language is more succinct in defining the capacitor. The patented claim language requires the capacitor have a top/bottom electrode and dielectric layer. However, these distinctions are not patentably relevant from each other. Both form the capacitor above the first polymer layer, with a protrusion in the polymer layer, and require the first interconnect structure be a bottom electrode for the capacitor. Top/bottom electrodes with a dielectric layer between them are a standard profile for a capacitor.

For brevity, the dependent claims are matched to the patented claims without repetition of the claim language.
Pending Claim 16 is unpatentable in view of patented Claim 16.
Pending Claim 17 is obvious in view of patented Claim 16 since it would have been obvious for a pad to be wider than a via at an interface to allow for easier landing of the via on the underlying pad.
Pending Claim 18 is unpatentable in view of patented Claim 16.
Pending Claim 19 is unpatentable in view of patented Claim 19.
Pending Claim 20 is unpatentable in view of patented Claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818